DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For purposes of examination, “a capacitor element” will be interpreted as --a capacitor plate--, thereby being commensurate with Fig. 5 of the invention and ¶ [0043] of the spec. (printed publication). 
Claims 2-6 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over “Mizuno” (US 2021/0119335) in view of “Yokota” (US 2021/0242585).
Claim 1: As best understood, Mizuno discloses an antenna device, comprising: 
a capacitor element 12 (Fig. 5B) [0033]; 
a first coil 14a one end 142a of which is connected to a feeding point 50 and another end 141a of which is connected to the capacitor element; 
a second coil 14b one end 141b of which is connected to the capacitor element; and 
a grounding point 142b. 
Mizuno fails to expressly teach a capacitor one end of which is connected to the second coil and another end of which is connected to the grounding point.

Yokota teaches [0010] “The main object of the present invention is to provide an antenna device capable of reducing the difference between a maximum value and a minimum value of gain, of a desired frequency band, from the low-frequency range that is away from the resonance point to lower frequencies to the high-frequency range that is away therefrom to higher frequencies.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Mizuno’s invention to include a capacitor one end of which is connected to the second coil and another end of which is connected to the grounding point, in order to reducing the difference between a maximum value and a minimum value of gain, of a desired frequency band, thereby facilitating antenna matching in a desired resonance wavelength (Yokota, ¶ [0001])
 
Claim 2: Mizuno fails to expressly teach wherein the second coil includes multiple second coils, the capacitor includes multiple capacitors, each of the multiple second coils is electrically connected to one of the multiple capacitors, and each of the multiple capacitors is electrically connected to the grounding point.
However, a skilled artisan would appreciate that pluralizing known circuit elements, such as coils and capacitors, is well established in the art for obtaining desired frequency response (e.g., diverse communication bands of operation). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Mizuno’s invention such that wherein the second coil includes multiple second coils, the capacitor includes multiple capacitors, each of the multiple second coils is electrically connected to one of the multiple capacitors, and each of the multiple 
  
Claims 3 and 4: Mizuno discloses the antenna device according to claim 1, wherein the first coil and the second coil are a distributed constant coil (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).);  
wherein the capacitor is a distributed constant capacitor (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).

Claims 5-6: Mizuno discloses the antenna device according to claim 1, further comprising: 
a main substrate 16 (Fig. 5A) that includes the feeding point and the grounding point; and 
an antenna substrate 13a, 13b (Fig. 3) that is erected on the main substrate 16 and electrically connected to the capacitor element 12 and includes the first coil 14a and the second coil 14b [0035]; 
further comprising a supporter 11 that supports the capacitor element (by virtue of being in an identical plane and being “fixed to the inner wall of the cover portion 10”; see ¶ [0033]).

Claim 7: Mizuno discloses the antenna device according to claim 6, further comprising: 

an antenna cover 10.  
Mizuno fails to expressly teach the antenna cover in a shark fin shape.
Yokota discloses the antenna cover 101 (Fig. 2A) in a shark fin shape and teaches [0059] “FIG. 2B shows an example of an enclosed-type antenna, in which, for example, inside a shark-fin shaped antenna case 111, an antenna 112 in which a shark fin element in a linear, planar, or meander shape and a coil element are combined, a matching circuit 30, and antenna components of an output interface 20 other than an attachment mechanism 113 to a vehicle are accommodated.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Mizuno’s antenna device such that the antenna cover is in a shark fin shape, in order to effectively accommodate the coils and capacitors in a desired enclosed-typed antenna device.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (cited above) in view of “Kim” (US 2015/0116167).
Claim 1: As best understood, Mizuno discloses an antenna device, comprising: 
a capacitor element 12 (Fig. 5B) [0033]; 
a first coil 14a one end of which is connected to a feeding point 50 and another end of which is connected to the capacitor element; 
a second coil 14b one end of which is connected to the capacitor element; and 
a grounding point 142b. 
Mizuno fails to expressly teach a capacitor one end of which is connected to the second coil and another end of which is connected to the grounding point.
21 (Fig. 1) one end of which is connected to the second coil L21 and another end of which is connected to the grounding point (GND). 
Kim teaches [0029] “Referring to FIG. 1, an antenna apparatus 100 may include a radiating metal 110, a first impedance 120 and a second impedance 130. The first impedance 120 is connected between the radiating metal 110 and a ground (GND), has an impedance value which is changed depending on a frequency, and resonates in response to a predetermined frequency, so that an open-circuit occurs between the radiating metal 110 and the ground (GND). The second impedance 130 is connected between the radiating metal 110 and the ground (GND), has an impedance value which is changed depending on a frequency, and resonates in response to the predetermined frequency, so that a short-circuit occurs between the radiating metal 110 and the ground (GND).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Mizuno’s invention to include a capacitor one end of which is connected to the second coil and another end of which is connected to the grounding point, in order to alter an impedance depending on a frequency of the antenna device, thereby facilitating desired frequency response. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imamura (US 2018/0261913)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845